EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Mark Fitzgerald on 12/22/2021.
The application has been amended as follows: 

Claim 1 (line 17 of pg. 3 as filed 11/24/21): please delete “the” and replace with “a” to read:
line, a first electrode of the first transistor is coupled to a reset signal provision terminal

Claim 1 (line 15 of pg. 4 as filed 11/24/21): please delete “the” and replace with “a” to read:
control line, a first electrode of the fourth transistor is coupled to a second voltage terminal

Allowable Subject Matter
Claims 1, 12-16 and 18 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, argument presented on the Remarks filed 11/24/2021 are persuasive.  Nor does the prior art disclose the combination of all structural limitations combined with the scan periods limitations. Dependent claims 12-16 and 18 are allowable for at least the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621